By the Court.
Parol evidence was competent to prove the contents of a bill of sale, which the plaintiff had in his possession, and which he bad omitted to produce on notice. By the production of a paper on the call of the defendant which was different from the one for which the defendant asked, he could not preclude the defendant from showing that the paper so produced was in fact different, and from proving the contents of *114the paper which was withheld by the plaintiff. It appearing that the copy of this paper which the defendant took had been lost, no question concerning degrees of secondary evidence can arise. The only mode of showing the contents was by verbal evidence.

Exceptions overruled.